Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2017

                                     No. 04-17-00568-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                    Martin Rivera LOPEZ,
                                           Appellee

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 549327
                          Honorable Genie Wright, Judge Presiding


                                        ORDER
         The Appellant’s Motion for Extension of Time to File Brief has this date been received
and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
is this date GRANTED. Time is extended to November 22, 2017.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court